DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Christen (Fig. 1A) in view of Atherton et al (Fig. 1).
Christen (Fig. 1A) discloses an amplifier circuit comprising a current source (Gm) coupled to a rail voltage source (Voltage at the top terminal of the current source Gm) and configured to generate a reference current signal (Igm), tracking circuitry (MN3) coupled to the current source (Gm) and configured to generate a reference voltage signal (Vref) based on the reference current signal (Igm), and voltage regulator circuitry (VREG) coupled to the tracking circuitry (MN3) and configured to generate a voltage supply signal (VSPL) based on the reference voltage signal (Vref). As described above, Christen (Fig. 1A) discloses all the limitations in claim 28 except for that the tracking circuitry comprises a plurality of FETs coupled in series to form a self-biased inverter. Atherton et al (Fig. 1) discloses an amplifier circuit comprising a plurality of FETs (P20, N20) coupled in series to form a self-biased inverter. It would have been obvious to substitute Atherton et al’s self-biased inverter (P20 and N20 in Fig. 1 of Atherton et al) in place of Christen’s tracking circuitry (MN3 in Fig. 1A of Christen) since Christen .

Allowable Subject Matter
Claims 29, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 1-11, 13, 14, 16-20, 23 and 24 are allowed. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2633